DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response
Applicant’s response and amendment filed on April 04, 2021 have been acknowledged. Claims 1, 18-19 and 21-22 have been amended. New claim 26 has been added. Claims 7-14 and 24-25 have been canceled. 
           The status of claims 			
Claims 2, 4, 7-14 and 24-25 were canceled. 
Claims 1, 3, 5-6, 15-23 and 26 are pending and considered. 	
				Double Patenting
The rejection of Claims 1, 3, 5-7, 10, 15=17, 19, 20, and 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14 of the newly issued patent No. 10,385,316, which is Application No. 15, 246,241 previously under the ODP rejection (reference application) has been removed necessitated by Applicants’ amendment. 
The rejection of Claims 1, 3, 5-12, 15-17, 19, 20, 23-24 on the ground of nonstatutory double patenting as being unpatentable over claims  1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14 of U.S. Patent No. 10,385,316  in view of US Patent No. 9,963,677B2has been removed necessitated by Applicants’ amendment.
Claims 1, 3, 5-6, 15-23 and 26
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The method for establishing a polyclonal population of multiple antigen specific T cells comprising at least one of antigen from each of the cited virus in claims is not  taught or suggested by any state of art prior to the current Application was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648